Citation Nr: 0322886	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to December 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  The veteran 
requested a hearing before a Veterans Law Judge.  He failed 
to attend the hearing scheduled in August 2003.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence, and invalidated 38 
C.F.R. § 19.9(a)(2)(ii).  Under DAV, if the Board were to 
provide the veteran notice of the VCAA, such notice would be 
deficient.  Consequently, the Board now has no recourse but 
to remand the case to the RO for the mandated action.  

In a May 2002 statement in support of his claim, the veteran 
asserted that his pain was constantly recurring and that he 
could find little relief; private medical evaluation from the 
same time noted "progressively worsening, intractable neck 
pain radiating down his right arm."  A May 2002 MRI report 
showed complaints of neck pain with right arm radiculopathy.  
The impression was disc narrowing at C4-5 and C5-6 with 
bulging annulus.  The veteran last underwent a VA orthopedic 
examination in May 2000.  In light of the contentions of 
increased disability, and the possibility that the service-
connected disability may involve disc disease, another VA 
examination is indicated.  

Additionally, a review of the record indicates that the 
veteran has not been apprised of the new criteria for rating 
intervertebral disc syndrome.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought (i.e., a rating in excess 
of 20 percent for chronic cervical 
strain), what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  

2.  The RO should ensure that copies of 
complete records of any treatment the 
veteran received for the disabilities at 
issue are included in the claims file.

3.  The RO should arrange for the veteran 
to be afforded appropriate VA medical 
examinations, by a qualified physician, 
to determine the current severity of his 
service-connected cervical spine 
disability.  The claims folder must be 
available to the examiner for review in 
connection with the examination.  The 
examination should include all indicated 
studies, including X-rays and range of 
motion testing.  The examiner should also 
indicate whether the veteran's service-
connected disability of the cervical 
spine now involves intervertebral disc 
syndrome, or an analogous disc disease.  
The examiner should be provided copies of 
both the former and the revised criteria 
for rating intervertebral disc syndrome 
and should make medical findings 
corresponding to the rating criteria.  
Specifically, the examiner should note 
whether there have been incapacitating 
episodes due to intervertebral disc 
syndrome and the duration of such.  The 
examiner should also note whether there 
are any symptoms compatible with sciatic 
neuropathy or other neurological 
findings.  The examiner should provide a 
detailed analysis of any and all 
neurological manifestations of the 
veteran's neck problem.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration under 
the appropriate criteria for rating the 
disability found.

4.  The RO should then readjudicate the 
issue on appeal.  This should include 
consideration of all evidence of record, 
including all the evidence added to the 
record since the August 2002 
Supplemental Statement of the Case 
(SSOC), as well as any new rating 
criteria (from their effective dates).  
Thereafter, if the benefit sought 
remains denied, the veteran and his 
representative should be issued an SSOC, 
with appropriate notice of laws and 
regulations, and afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise 
in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


